Sam Robinson, Justice, dissenting. The majority opinion sustains the trial court in refusing to permit the knife to be introduced in evidence on the ground that the only foundation laid for its introduction is the testimony of Otis Shepherd. Shepherd’s testimony is only one link in the chain of evidence constituting the foundation for the introduction of the knife. The majority should have considered also the testimony of the prosecutrix and John Beard, Lola Burrow, Rosalie Burrow, and the defendant Harrison; and when so considered, it will be found that the evidence is overwhelming to the effect that the knife which the defendant sought to introduce in evidence by the witness Shepherd belonged to the defendant Harrison, and that Harrison did not have the knife in his possession at the time the prosecutrix claims he threatened her with it. Of course it would be a jury question to say in the circumstances whether the defendant threatened the prosecutrix with some other knife; however there is no evidence indicating that the defendant had two knives. In Walker v. State, 215 Ark. 530, 221 S. W. 2d 402, cited by the majority, the proffered testimony in regard to the ownership of the knife was hearsay; and furthermore there was no competent evidence in the record as to the ownership of the knife. Although it is not disputed that the parties engaged in sexual intercourse, the jury by its verdict of guilty of assault with intent to rape thereby acquitted the defendant of the rape charge. To constitute the crime of assault with intent to rape, two things are necessary; there must exist the intent to rape and there must be an overt act toward the commission of the offense. McDonald v. State, 160 Ark. 185, 254 S. W. 549. There is no evidence in the record going to prove either element except the testimony of the prosecutrix, bearing in mind the jury found the defendant not guilty of rape. As to the element of intent, the prosecutrix says the defendant stated he was going to rape her. The defendant denied making any such threat; no one except the two were present and therefore their testimony was the only direct evidence available on this point. As to the overt act, the prosecutrix testified that in making the assault the defendant put a knife at her throat. The defendant denies this and in corroboration of his denial offered evidence tending to prove his contention. In support of his claim that he had no knife at the time of the alleged assault, it was shown that the prosecutrix and the defendant along with others had visited various places of amusement during the night, that while at one of these night spots defendant had let Bill Sturgis have his knife; and as defendant, Lola Burrow, Rosalie Burrow, Joan Beard, Otis Shepherd, and the prosecutrix were leaving the night club in Shepherd’s automobile, defendant asked Sturgis, who was standing nearby, for the return of his knife and Sturgis handed the knife to Joan Beard who was sitting next to the window in Shepherd’s car. It was shown that Joan put the knife in her lap and did not give it to defendant Harrison. It is the contention of the defendant that he never again had the knife in his possession. Later Harrison and the prosecutrix transferred to an automobile belonging to Lola; but Lola, Bosalie, Joan, and Shepherd stayed in Shepherd’s car. It was while the defendant and the prosecutrix were in Lola’s automobile that the assault is alleged to have occurred. The witness Joan Beard says that she went to sleep on the back seat of Shepherd’s car and when she awoke, the knife was under her head. Shepherd says that he found defendant’s knife in the back seat of his, Shepherd’s car. He testified that he turned the knife over to the attorney for the defendant and identified it in court. Shepherd could not say he had seen the knife in the defendant’s possession the night of the alleged offense; and for this reason, over the objection and exception of the defendant, the court held the knife was not admissible in evidence. It will be recalled that although Shepherd could not say he had seen the defendant with the knife on the night in question, there was other evidence to the effect that on the night of the alleged assault, but prior thereto, the defendant had the knife, and that it was later found in Shepherd’s automobile and therefore could not have been in the defendant’s possession at the time the prosecutrix said he assaulted her with a knife. Furthermore it was shown by Otis Pennington, a deputy sheriff, that a short time after the alleged assault occurred he arrested defendant but on searching him found no knife. For a conviction the state depended on the testimony of the prosecutrix to the effect that the defendant threatened her with a knife. Defendant denies that he had a knife at the time of the alleged assault, and produced substantial evidence corroborating his statement; but with the knife ruled out the evidence introduced by the defendant with reference to having no knife at the time of the alleged assault was actually harmful to him instead of being beneficial. Defendant says that on the night in question he had loaned his knife to Bill Sturgis; he introduced evidence to the effect that Sturgis later handed the knife to Joan; that Joan put the knife in her lap and did not give it to the defendant; that later Joan went to sleep on the back seat of the automobile and on awakening found the knife under her head. It was shown that Shepherd, the owner of the automobile, later found the defendant’s knife on the back seat of the car. It was further shown that the defendant was never anywhere near Shepherd’s car, in which the knife was found, subsequent to the time of the alleged assault. All of this evidence has a tendency to discredit the testimony of the prosecutrix with reference to defendant having assaulted her with intent to rape, and that the overt act of the assault consisted of threatening her with a knife. But one question was not answered to the satisfaction of the jury, and that was “Where is the knife?” It would naturally occur to a juror that if it is true defendant’s knife was found on the back seat of Shepherd’s automobile, then why was the knife not introduced in evidence? The prosecuting attorney could very logically argue the case in this manner and it can be seen that the ruling was highly prejudicial to the defendant. Defendant says he did not have his knife when alone with the prosecutrix; that it was on the back seat of Shepherd’s automobile; and yet it was not introduced in evidence. An analogous situation existed in Ford v. State, 220 Ark. 517, 248 S. W. 2d 696, which we reversed by reason of the court’s refusal to permit a knife to be introduced in evidence where a similar foundation had been laid for the introduction of the knife, and where the question of whether the deceased had a knife was important to the issue. Here the question of whether defendant had a knife at the time of the alleged assault was very important to the issue since if he had no knife, the prosecutrix stood impeached on a very material point. “An article of personal property, the relevancy of which has been shown by its identification with the subject matter of the crime, may be exhibited to the jury in the courtroom, either as direct evidence of a relevant fact, or to enable them to understand the evidence or to realize more completely its cogency and force, or to assist the jury in solving a material, controverted, or doubtful point.” Underhill’s Criminal Evidence, 4th Edition, § 115. 1 ‘The intention to do great bodily harm ... by means of an assault, may be inferred from the circumstances. Circumstantial evidence is usually the only available evidence of intention aside from the declarations of the accused. The intention may be inferred from the force or direction, or from the natural or contemplated result of the violence employed, from the weapon or implement used by the accused.” Underhill’s Criminal Evidence, 4th Edition, % 596. Likewise where, as here, the defendant is accused of using a weapon in making the assault, the fact that he had no such weapon is strong circumstantial evidence going to disprove the charge. A sufficient foundation was laid for the introduction of the knife, and it is my conclusion that the trial court erred in sustaining the state’s objection to its introduction by the witness Shepherd. Therefore I respectfully dissent. Mr. Justice George Rose Smith joins in this dissent.